DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The last paragraph of page 12 in the specification provides reference signs for figure 4 that are not shown in figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 6 recites “charging and discharging current from the carbon composite or metal surface”.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “charging and discharging current from the carbon composite or metal surface”.   However, the specification states that the electrical leads must be thoroughly electrically insulated from the wing (pg. 13, ln. 1-28).  It is unclear how to charge and discharge current in the carbon composite or metal surface when the lead is insulated.  The claim will be interpreted as current passing near the carbon composite or metal surface.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 29-31 are rejected under 35 U.S.C. 102(e) as being anticipated by Nordin et al. (PCT/SE2010/050028) (US 2013/0043342 is referenced for convenience).
In re. claim 5, Nordin teaches an airfoil comprising a capacitor (equivalent layer arrangement provides equivalent function) comprising a CNT resistive heater layer (25) (conductive nano structures 19’’’ of the heat conductor layer (25)) (para [0081]), a layer comprising a carbon composite or metal surface (49) (shell (1) placed on aircraft wing (49) in fig. 1) (para [0089]) (wing is a metal structure) (para [0094]), and a dielectric layer (insulating layer (33)) (para [0082]) disposed between the CNT resistive layer and the carbon composite or metal surface (fig. 1); and further comprising a first electrical lead (heating conductors (27)) (para [0081]) connected to the CNT resistive heater layer (25) (fig. 1), and a second electrical lead (portion of heating conductors between plate (35) and heating element (p1)) connected to the layer comprising a carbon composite or metal surface (49) (connected to wing shell by being attached to insulating layer (33) when assembled as wing shell); and wherein the carbon composite or metal surface (49) forms a structural component of the airfoil (when shell (1) is placed on wing (49)) (para [0089]).
In re. claim 1, Nordin teaches a method of storing charge in the airfoil of claim 5, comprising: providing the capacitor comprising the CNT resistive heater layer, the layer comprising a carbon composite or metal surface, and the dielectric layer disposed between the CNT resistive layer and the carbon composite or metal surface (as stated in the rejection of claim 5); wherein the carbon composite or metal surface forms a structural component of the airfoil (as stated in the rejection of claim 5); and applying a potential between the CNT resistive layer and the carbon composite or metal surface (when sending current to conductive nano structures 19’’’) (para [0081]).
In re. claim 2, Nordin teaches the method of claim 1 wherein the carbon composite or metal surface comprises a wing (49) (para [0089]).
In re. claim 3, Nordin teaches the method of claim 2 wherein the wing comprises a composite material (aircraft wing of composite matrix laminate) (para [0064]).
In re. claim 6, Nordin teaches a method of providing power to the CNT resistive heater layer of claim 5 comprising: charging and then discharging current from the carbon composite or metal surface (via aircraft current supply switches (para [0086]) (as best understood as passing near the carbon composite or metal surface as stated in the 112(b) rejection above).
In re. claim 29, Nordin teaches the airfoil of claim 5 comprising an power source (38) connected to the first and second electrical leads (para [0083]).  
In re. claim 30, Nordin teaches the airfoil of claim 29 comprising a circuit that comprises at least one switch (40) and the power source (38) (para [0086]); wherein the second electrical lead is disposed between the power source and the layer comprising a carbon composite or metal surface (fig. 1).  
In re. claim 31, Nordin teaches the airfoil of claim 30 wherein the carbon composite or metal surface comprises a wing (49) (para [0089]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nordin in view of Young et al. (US 5,455,467) and Weeks et al. (US 2,690,890).

In re. claim 21, Nordin teaches an airfoil having a CNT heater layer (25) (conductive nano structures 19’’’ of the heat conductor layer (25)) (para [0081]) on the outer surface of a skin of the airfoil (49) (shell (1) placed on aircraft wing (49) in fig. 1) (para [0089]), comprising: conductive elements (heating conductors (27)) (para [0081]) connected to the CNT resistive heater layer (25) (fig. 1) that are positioned near each other on the inner and outer surfaces of an airfoil skin (49) (fig. 1), wherein one of the conductive elements (19) is in electrical contact with the CNT heater layer (25) on the outer surface of the airfoil skin (fig. 1), and wherein the other conductive element (27) is near the inner surface (25) of the airfoil skin and is in electrical contact with a AC power supply (38) (para [0030], para [0093]).
Nordin fails to disclose fails to disclose the conductive elements are inductive coils on opposite surfaces of the aircraft skin.
Young teaches conductive elements that are inductive coils (34, 38) (fig. 1) (col. 3, ln. 40-45) transferring power through surfaces (42) (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Nordin to include the teachings of Young to have the conductive elements as inductive coils, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing wireless power transfer. 
Weeks teaches a coil (11a) on the inside surface of a wing (10) (fig. 6) (col. 3, ln. 13-22).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Nordin as modified by Young to incorporate the teachings of Weeks to have the coil on the inside surface of the wing, for the purpose of protecting the electrical leads from damage.
In re. claim 18 Nordin as modified by Young and Weeks (see Nordin) teach a method for powering the CNT heater layer of claim 21, comprising: providing conductive elements (27) that are positioned near each other near the inner and outer surfaces of an airfoil skin (49) (fig. 1), wherein one of the conductive elements (19’’’) is in electrical contact with the CNT heater layer (25) on the outer surface of the airfoil skin (fig. 1), and wherein the other conductive element (27) is near the inner surface (49) of the airfoil skin and is in electrical contact with an AC power supply (38) (para [0030], para [0093]), and wherein AC current is applied to the inner conductive element which generates a current in the outer coil that powers the CNT heater layer (para [0093]).
Nordin as modified by Young and Weeks (see Young) teach teaches the conductive elements are inductive coils (34, 38) (fig. 1) (col. 3, ln. 40-45) transferring power through surfaces (42) (fig. 2).
Nordin as modified by Young and Weeks (see Weeks) teach teaches a coil (11a) on the inside surface of a wing (10) (fig. 6) (col. 3, ln. 13-22).
In re. claim 19, Nordin as modified by Young and Weeks (see Young) teach the method of claim 18 where the inductive coils are printed onto thin films (40) (fig. 3) (col. 3, ln. 47-49).
Nordin as modified by Young and Weeks (see Nordin) teach the conductive elements (27) are applied to surfaces by an adhesive (conductive structures comprising the conductive nano structures may be applied using an adhesive layer) (para [0095]).
In re. claim 20, Nordin as modified by Young and Weeks (see Young) teach the method of claim 18 wherein the airfoil skin is a wing (49) (para [0089]) 
In re. claim 26, Nordin as modified by Young and Weeks (see Nordin) teach the airfoil of claim 21 wherein the conductive elements (19) in electrical contact with the CNT heater layer (25) on the outer surface of the airfoil skin is flattened and protected with a plastic film (isolator layer (29) para [0080] made of Kapton) (para [0081]).
Nordin as modified by Young and Weeks (see Young) teach the conductive element is a flattened inductive coil (fig. 3) (col. 3, ln. 47-49).
In re. claim 27, Nordin as modified by Young and Weeks (see Young) teach the airfoil of claim 21 wherein the inductive coil is printed (fig. 3) (col. 3, ln. 47-49).
In re. claim 28, Nordin as modified by Young and Weeks (see Nordin) teach the airfoil is a wing (49) (para [0089]).
Nordin as modified by Young and Weeks (see Weeks) teach teaches a coil (11a) on the inside surface of a wing (10) (fig. 6) (col. 3, ln. 13-22).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Nordin as applied to claim 6 above, and further in view of Boudyaf et al. (US 2010/0283319).

In re. claim 32, Nordin teaches the method of claim 6 wherein the capacitor is powered and then discharged (by operation of switches (40)) (para [0086]) to provide a pulse of power to the CNT resistive heater layer (equivalent method provides equivalent result).
Nordin fails to disclose the power supply comes from excess engine power.
Boudyaf teaches a de-icing power supply circuit (5a) (para [0033]) powered from excess engine power (para [0032]) (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Nordin as modified by Young to include the teachings of Boudyaf to have the power supply as AC, since Nordin states the power supply is a power supply commonly used in current aircraft applications, and doing so would allow access of power from known power applications.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Giamati et al. (US 5,351,918) in view of Petrenko (US 2009/0199569).

In re. claim 7, Giamati teaches a method for an anti-icing, de-icing, and/or a heating system for aircraft wings and forward facing aerodynamic surfaces, comprising a first heated section (44) (fig. 9) near the central stagnation zone of the aerodynamic surface (near stagnation line) (col. 9, ln. 24-26), and at least one upper and one lower heater section (A-B) in areas aft of the central heater (upper and lower areas) (fig. 9), wherein power supplied to the central heated section is continuously applied (col. 9, ln. 27-31), while power supplied to the at least one upper and one lower heater section (A-B) is intermittently (ON/OFF cycles in fig. 10) (col. 9, ln. 35-39) applied from charge stored (current in current source) (col. 2, ln. 33-34).
Giamati fails to disclose the current is stored in a capacitor.
Petrenko discloses a current source for deicing applications is a capacitor (para [0070]).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Giamati to incorporate the teachings of Petrenko to utilize a capacitor as the current source, since it has been held to be within the general skill of a worker in the art to select a known material/part on the basis of its suitability for the intended use as a matter of obvious design choice. Capacitors are well known in the art and substituting a capacitor for Giamati’s current source would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
In re. claim 8, Giamati as modified by Petrenko (see Giamati) teach the method of claim 7 wherein the at least one upper and lower heater section in areas aft of the central heater shed runback icing after the formation of an ice sheet (equivalent method of heating provides the equivalent result).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Giamati as modified by Petrenko as applied to claim 7 above, and further in view of Nordin.

In re. claim 9, Giamati as modified by Petrenko (see Giamati) teach the method of claim 7 wherein the heater sections comprise resistive heaters (conductive strips) (col. 6, ln. 3-10).
Giamati as modified by Petrenko fail to disclose the resistive heaters are CNT-containing resistive heaters.
Nordin teaches resistive heaters (19) are CNT-containing resistive heaters (para [0080]).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Giamati as modified by Petrenko to incorporate the teachings of Nordin to have the resistive heaters as CNT-containing resistive heaters, for the purpose of providing a low weight of heating conductors (due to low density of CNT's) and large area applications (Nordin para [0034]).
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Applicant argues Young provides an invention in the field of computer systems and inductive connectors for computer systems. See Field of the Invention. Young was trying to solve the problem of "a portable computer that can be connected to power and external electrical devices, without the user having to mechanically connect the same." First, the Young reference cannot properly be used in a section 103 rejection because it is nonanalogous art.
The examiner notes that Young also states “It is also an object of this invention to provide connectors that can couple two electrical devices without having to mechanically attach or align the connectors.”  (col. 2, ln. 36-38).  In response to applicant's argument that Young is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Young is in the field of coupling electrical devices, and is analogous art because Nordin utilizes an electronic circuit to connect the power supply to the conductor layer.  Therefore, the argument is considered non-persuasive.
Applicant’s remaining arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647